Citation Nr: 1747307	
Decision Date: 10/23/17    Archive Date: 10/31/17

DOCKET NO.  05-27 677	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent disabling for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability, secondary to a service-connected collar bone disability.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Army from May 1985 to August 1985 and from May 1986 to December 1990.

This appeal arises before the Board of Veterans' Appeals (Board) from a March 2004 rating decision in which the Department of Veteran Affairs (VA) Phoenix, Arizona, Regional Office (RO), in part, granted service connection for a lumbar spine strain condition at 10 percent disabling and denied entitlement to service connection for a cervical spine disability.  In June 2008 and March 2017, the Board remanded the appeal for further development.

In August 2017, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A copy of the transcript has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's service-connected lumbar spine disability and the etiology and nature of the Veteran's claimed cervical spine disability.

Lumbar Spine Disability

The Veteran asserts that her lumbar spine disability warrants an initial rating in excess of 10 percent.  The Veteran was last evaluated by VA for her lumbar spine disability in August 2008.  In February 2011 correspondence, the Veteran indicated that her disability had worsened.  At an August 2017 Board hearing, the Veteran stated that muscle strains, standing, sitting and walking have worsened.  The Veteran also endorsed the statement that she felt her range of motion, flexion and extension, had become more limited since her last VA examination, and that she experienced pain down her right leg as well as numbness in the bottom of the right calf.

The Board notes that the VA medical records associated with the file present findings until April 2015.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the August 2008 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the lumbar spine disability.  As such, an additional examination is warranted to assess the current severity of the Veteran's lumbar spine disability.

Cervical Spine Disability

The Veteran also contends that her cervical spine disability is due to her service-connected collar bone disability. 

Under 38 C.F.R. § 3.159(c)(4), a VA opinion is necessary if the evidence of record: (1) contains competent evidence that the Veteran had a current disability, or persistent or recurrent symptoms of disability; and (2) establishes that the Veteran suffered an event, injury or disease in service; (3) indicates that the claimed disability or symptoms may have been associated with the established event, injury, or disease in service or with another service-connected disability, but (4) does not contain sufficient medical evidence for the Secretary to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  Once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

During an August 2008 VA examination, the examiner determined that based on review of the Veteran's claims file, CPRS record and physical assessment of her condition, the Veteran's cervical spine disability was less likely as not caused by or aggravated by service-connected disability, including the collar bone and lumbar spine disabilities.  The examiner stated that the Veteran was assessed as having myofascial pain syndrome affecting the cervical spine.  Although the examiner presented observations upon examination, the reasons and bases provided to support this opinion are insufficient to adjudicate the claim.  Therefore, an examination is necessary to assess the etiology and nature of the Veteran' cervical spine disability.

Accordingly, the case is REMANDED for the following action:

1.  If available, obtain the Veteran's VA medical records dated from April 2015 to present and associate with the Veteran's claims file. 

2.  Schedule the Veteran for a VA examination to assess the current severity of the lumbar spine disability.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner must specifically note on the VA examination report whether the Veteran's VA claims file, to include a copy of this remand and any electronic records, were reviewed in connection with this examination.

The examiner should address the following:

a.  Conduct full range of motion studies for the lumbar spine and document findings in terms of degrees.  Further, conduct range of motion testing, recording the degree at which objective evidence of pain begins.  If there is no clinical evidence of painful motion on any such testing, the examiner must so state, and indicate that all testing under each condition was performed.

b.  State whether there is additional limitation of motion due to pain, weakness, excess fatigability, incoordination, pain or flare-ups.  Any additional loss of motion should be noted in degrees.  If such information cannot be feasibly determined, the examiner must explain why this information cannot be provided.

c.  The examiner should record the Veteran's reports of limitation of motion during flare-ups and state whether those reports are consistent with the findings on examination.

d.  To the extent possible, provide an opinion as to the resulting limitations on occupational tasks.  

e.  The examiner should determine whether the Veteran has neurological impairment due to her lumbar spine disability and state whether any such impairment is mild, moderate, moderately severe, or severe.  

3.  The appropriate VA examiner should also address the etiology and nature of the Veteran's cervical spine disability.  Specifically, the examiner should determine the following:

a.  Whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine disability was manifested in, caused by or is otherwise etiologically related to the Veteran's period of service.  

b.  Whether it is at least as likely as not (a 50 percent probability or greater) that any cervical spine disability is due to or aggravated by the Veteran's service-connected collar bone disability.

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or if there is additional evidence, which if obtained, would permit the opinion to be provided.

4.  Readjudicate the claims.  If the issues remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JENNIFER HWA 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




